In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: January 21, 2015

* * * * * * * * *                   *   *   *   * *       UNPUBLISHED
DEMETRICE MATHIS,                                 *       No. 09-467V
Parent of N.M., a Minor,                          *
                                                  *
                  Petitioner,                     *
                                                  *       Special Master Dorsey
v.                                                *
                                                  *       Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *       Reasonable Amount Requested to which
AND HUMAN SERVICES,                               *       Respondent Does not Object.
                                                  *
                  Respondent.                     *
                                                  *
*    *   *   *    *   *   *     *   *   *   *   * *

Ronald Craig Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Glenn Alexander MacLeod, United States Department of Justice, Washington, DC, for
respondent.

                          ATTORNEYS’ FEES AND COSTS DECISION1

        On July 21, 2009, Demetrice Mathis (“petitioner”) filed a petition on behalf of her
daughter, N.M., pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§
300aa-1 to -34 (2006). The petition alleged that N.M. suffered a seizure disorder as a result of
receiving a diphtheria-tetanus-acellular pertussis (Dtap) vaccination on August 10, 2006. On
July 24, 2014, a decision was entered dismissing the case for insufficient proof.

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this decision on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). As provided by Vaccine Rule 18(b), each party has 14 days within which
to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, the entire decision will be available to the
public. Id.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                      1
        On December 19, 2013, petitioner was awarded interim attorneys’ fees and costs in the
amount of $90,650.00. On January 9, 2015, petitioner filed an application for final attorneys’
fees and costs in the amount of $5,579.90. Respondent filed a status report on January 21, 2015,
stating that respondent has reviewed petitioner’s final fee petition and will not file any objection.

         Petitioner’s final fee application requests $4,579.90, in attorneys’ fees, and $1,000.00 in
attorneys’ costs, for a total of $5,579.90. Pursuant to General Order #9, petitioner’s counsel
states that petitioner’s final costs are $0.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42 U.S.C. §
300 aa-15(e). Based on the reasonableness of petitioner’s request and the lack of any objection
by respondent, the undersigned GRANTS the request for approval and payment of attorneys’
fees and costs.

       Accordingly, an award should be made as follows:

           in the form of a check jointly payable to petitioner and to petitioner’s attorney,
           Ronald C. Homer, of the law firm of Conway, Homer & Chin-Caplan, PC., in the
           amount of $5,579.90.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

        IT IS SO ORDERED.

                                                s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                  2